UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2016 SUGAR CREEK FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 0-55170 38-3920636 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 28 West Broadway, Trenton, Illinois 62293 (Address of Principal Executive Offices, Including Zip Code) (618) 224-9228 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2016 annual meeting of stockholders of Sugar Creek Financial Corp. (the “Company”) was held on August 15, 2016, and the final results of the vote on each matter submitted to a vote of stockholders are as follows: 1.The following individuals were elected as directors of the Company, each to serve for a three year term or his successor is elected and qualified, by the following vote: Name For Withheld Broker Non-Votes Robert J. Stroh, Jr. Francis J. Eversman 2.The appointment of Michael Trokey & Company, P.C. to serve as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2017, was ratified by stockholders by the following vote: For Against Abstain Broker Non-Votes -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUGAR CREEK FINANCIAL CORP. DATE: August 15, 2016 By: /s/ Robert J. Stroh, Jr. Robert J. Stroh, Jr. Chief Executive Officer and Chief Financial Officer
